Graves, J.
(dissenting) : I am unable to concur in the foregoing opinion. Chapter 210 of the Laws of 1909, which is claimed to make the tax in question valid, has never in my view applied to Marshall county. That statute by its terms limits the counties to which, and the conditions under which, it shall apply. It does not apply except in counties where the original Barnes law was voted upon and lost for the reason that, although it received a majority of the votes cast upon that proposition, it did not receive a majority of the votes cast at the election, which was necessary; and it only applies to such counties when the people, under the erroneous belief that the law was legally adopted by such vote, proceeded to establish and maintain high, schools under the provision of such law for one year. Chapter 210 can have no force or effect in any county where these conditions do not exist, and yet none of them appears' to have existed in Marshall county at the time this tax was levied. If high schools were in existence in that county, it does not appear that they were either established or maintained under the provisions of this Barnes law, but rather in spite of them and in accordance with an educational plan adopted, by the people before the Barnes act was voted upon. The people rejected the Barnes act when it was fairly before them and they had an opportunity to adopt it.
The legislature evidently intended to submit the question of levying this tax to the people for their acceptance or rejection. So far as Marshall county is. concerned, they have declined to accept it. In my judgment, the action of the county commissioners in making this levy was without authority, and the taxpayers should not be compelled by mandamus to pay it. The writ should be denied.